The plaintiff seeks recovery from the defendant under G. L. e. 117, § 14, as amended through St. 1939, c. 39, § 1, for hospital care furnished to persons whose settlement was in Milford. The case was tried in the Superior Court on a statement of agreed facts. The amount recoverable by the plaintiff in this action is not subject to the limitation contained in G. L. c. 117, § 24A. The case is controlled by Worcester v. Charlton, 336 Mass. 525. The removal of the limitation from G. L. c. 117, § 24, and the insertion of it in § 24A, as accomplished by St. 1959, e. 584, in no way derogates from the holding in Worcester v. Charlton, supra. The finding, construed as an order for judgment for the defendant, is reversed. Judgment for the plaintiff is to be entered in the Superior Court for $680.44 on count 1, $89.92 on count 2, and $60.17 on count 3.